The arguments and amendments submitted 11/29/2021 have been considered.  In light of amendments made, the prior USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "to apply the composition on the substrate without strictly controlling a thickness of the composition on the actinic radiation-transparent substrate".  This term strictly is a subjective and relative term which renders the claim indefinite.  Furthermore, the term refers to “a thickness of the composition” which is a variable property that further increases the uncertainty in the scope of the claim. See MPEP 2173.05(b).II.  The term strictly is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What variation in composition thickness or control of composition thickness is deemed strict?  A search of the prior art for the phrase “without strictly controlling a thickness” and related variations was performed, but no prior art was found indicating that this phrase is an art-recognized term or that it provides an objective boundary for one of ordinary skill in the art to ascertain the scope of the claim.  See MPEP 2173.05(b).I.   For the purpose of examination, claim 1 reads on “to apply the composition on the substrate without additional components for controlling a thickness of the composition at irradiated locations on the actinic radiation-transparent substrate”.  Dependent claims fall herewith.
Claim 13 recites "means for depositing a pool of a composition onto the major surface of the actinic radiation-transparent substrate without strictly controlling a thickness of the composition on the actinic radiation-transparent substrate".  This term strictly is a subjective and relative term which renders the claim indefinite.  Furthermore, the term refers to “a thickness of the composition” which is a variable 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
 “means for conveying the actinic radiation-transparent substrate and/or the irradiation source with respect to each other” in claims 1-6 and 10-13 reads on “means including a roller, a motor, a servo motor, a stepper motor, or combinations of motors thereof” per para. 0077
“means for depositing a pool of a composition onto the major surface of the actinic radiation-transparent substrate” in claim 13 reads “means comprising a container”, per para. 0054
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sandor (US Patent 5,330,799) in view of Jeans (EP 1473594A2), Bush (US PG Pub 2003/0134079), and Looser (Gravure Coating: Webinar – April 26, 2012, by John Looser, New Era Converting Machinery, accessed at www.slideshare.net/neweraconverting/new-era-converting-machinery-gravure-coating-webinar-37287699 on 3/23/22). 
Regarding claim 1, Sandor teaches an apparatus (as shown in Figs. 4 and 12 and described further in the sections cited below) comprising: 
an actinic radiation-transparent substrate having a major surface (transparent, eg. quartz or glass cylinder 23 per col. 9, lines 13 and 20-21 is a substrate with a round major surface); 
an irradiation source (UV lamp 31 per col. 9, lines 30-32) configured to direct actinic radiation through the actinic radiation-transparent substrate (with the use of reflector 26 as shown in Fig. 4 and described in col. 9, lines 33-36) at more than one predetermined location (note dashed lines indicating the arc of multiple predetermined locations receiving the radiation as shown in Fig. 4); 
a means for depositing a composition onto the major surface of the actinic radiation-transparent substrate, wherein the substrate is in the form of a cylinder (transparent, eg. quartz or glass cylinder 23 per col. 9, lines 13 and 20-21) and the means for depositing comprises rotating the cylinder through a volume of the composition to apply the composition on the substrate (as shown in Figs. 4 and 12 which show relief pattern 22 on the surface of the cylinder in two different positions, respectively, therefore demonstrating that cylinder 23 must be rotating; see also col. 9, lines 9-21) without additional components for controlling a thickness of the composition at irradiated locations on the actinic radiation-transparent substrate (Figs. 4 and 12 indicate there are no additional components for controlling a thickness of the composition at irradiated locations on the actinic radiation-transparent substrate); and 
a means, including a roller, for conveying the actinic radiation-transparent substrate and/or the irradiation source with respect to each other (cylinder 23 includes roller means as shown in Figs. 4 and 12 so that relief pattern area 22 on the substrate surface rotates past 30, 24, 30, and the irradiation region 31 while web 21 is also driven from left to right by the roller motion as shown in Figs. 4 and 12).

Jeans teaches a similar apparatus for embossing a web with an irradiation source configured to direct actinic radiation through an actinic radiation-transparent substrate at more than one predetermined dosage (light source 99 with dosages described as intensities in para. 0027), depending upon the desired application.
In view of the teachings of Sandor and Jeans, it would have been obvious to one of ordinary skill in the art at the time of filing to configure Sandor’s irradiation source to direct actinic radiation through an actinic radiation-transparent substrate at more than one predetermined dosage to predictably vary the curing rate or to utilize Sandor’s apparatus for various applications with different compositions
Sandor and Jeans do not explicitly teach that the means for depositing comprises rotating the cylinder through a volume of the composition held in an open container, instead teaching the means for depositing comprises rotating the cylinder through a volume of the composition (20) deposited between the cylinder and web 21 as shown in Fig 4.
However, Bush teaches an apparatus for coating a web wherein the means for depositing comprises rotating the cylinder through a volume of the composition held in an open container (eg. open containers 14 or 114 in Figs. 1 or 2, respectively; see also para. 0007).
Looser teaches that deposition means comprising rotating a cylinder through a volume of a composition held in an open container provides the benefits of continuous recirculation of the composition, foam management, and prevention of solids settling (slide 6).
In view of the teachings of Bush and Looser, it would have been obvious to one of ordinary skill in the art to at the time of filing to modify Sandor’s deposition means to include rotating a cylinder through a volume of a composition held in an open container, as taught by Bush, to predictably obtain the benefits taught by Looser as cited above.
Regarding claim 3, Sandor teaches the substrate comprises a release material coated on the substrate (surface 22 is coated with release material 28 as shown in Fig. 4 and described in col. 10, line 66 through col. 11, line 2).
Regarding claim 4, Sandor teaches the apparatus comprises a second substrate (flexible substrate 21 of Fig. 4 and col. 9, line 36).
Regarding claim 5, Sandor teaches wherein the second substrate comprises a structured sheet (second substrate has structures 33 per col. 9, lines 41-43 and is also structured by contact with relief pattern 21 per col. 9, lines 36-38).
Regarding claim 6, Sandor does not teach this feature.
However, Jeans teaches the web-embossing apparatus comprises a robot with capability to remove a plurality of adhesives from the substrate (robotic end effector of para. 0074 could obviously be configured with a pair of tweezers or a suction wand like those described in para. 0072 to predictably provide capability for grasping and removing a plurality of adhesives from the substrate).  
Regarding claim 10, Sandor teaches the substrate comprises glass (col. 9, lines 20-21). 
Regarding claim 11, Sandor does not teach this feature, instead teaching substrate comprises a glass or quartz substrate.
However, Jeans teaches that polyethylene terephthalate is suitable as an actinic radiation-transparent substrate (Mylar of para. 0041 is a type of polyethylene terephthalate).
Per MPEP §2143.I, simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
In view of Jeans’ teachings and KSR rationale B, it would have been obvious to one of ordinary skill in the art to substitute PET material for the glass or quartz material of Sandor’s substrate to predictably obtain a suitable actinic radiation transparent substrate and which is lower cost and less fragile than glass or quartz.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandor in view of Jeans, Bush, and Looser, as applied to claim 1 above, further in view of Bower (US PG Pub 2007/0178280).
Regarding claim 2, Sandor, Jeans, Bush, and Looser do not teach this feature.
However, Bower teaches a method of patterning compositions using an air knife (para. 0020) configured to remove a composition from the substrate (“The liquid is then directed in such a way that the coated layer recedes” per para. 0020).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).     	In view of Bower’s teachings and KSR rationale B, it would have been obvious to one of ordinary skill in the art at the time of filing combine Bower’s air knife with Sandor’s apparatus as modified by Jeans wherein the irradiation source is disposed between the means for depositing and the air knife to predictably obtain suitable means for removing composition from certain areas of the substrate to provide patterning and/or remove excess composition after irradiation.
Regarding claim 12, Sandor teaches a UV lamp (col. 9, lines 30-35), but does not teach it is combined with a photomask.
However, Bower teaches that a photomask created on a web substrate to be patterned (photographically created mask of para. 0018) is useful for providing enhanced control of placement of liquid coatings on the web (paras. 0008-0009).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   In view of KSR rationale A and Bower’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Bower’s photomask with Sandor’s apparatus as modified by Jeans to predictably obtain enhanced control over patterning of the liquid coating onto the web.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2008/0156421) in view of Jeans.
Regarding claim 13, Lee teaches an apparatus (Fig. 19 and sections cited below) comprising: 

an irradiation source configured to direct actinic radiation through the actinic radiation-transparent substrate (as shown in Fig. 19; see also para. 0056 and claim 8) at more than one predetermined location (note arrows indicating multiple predetermined locations receiving the radiation as shown in Fig. 19; see also reference to source spread area in para. 0093); 
a means, comprising a container (epoxy tank in Fig. 19 and para. 0084), for depositing a pool of a composition onto the major surface of the actinic radiation-transparent substrate (as shown in Fig. 19 and described as guiding epoxy into a space between patterning roll A, and the belt between rolls C, B, and L in para. 0084) without additional components for controlling a thickness of the composition at irradiated locations on the actinic radiation-transparent substrate (Fig. 19 indicates there are no additional components for controlling a thickness of the composition at irradiated locations on the actinic radiation-transparent substrate);
at least one roller defining a containment area to hold the pool of the composition (pair of rolls B , roll A, and roll L define a containment area for the pool of epoxy per para. 0084);
a means, including a roller (roller L), for conveying the actinic radiation-transparent substrate and/or the irradiation source with respect to each other (as shown by arrows indicating roller motions in Fig. 19),
wherein at least one predetermined location is located in the containment area (as shown in Fig. 19). 
Lee does not explicitly teach that the radiation is directed at more than one predetermined dosage.
However, Jeans teaches a similar apparatus for embossing a web with an irradiation source configured to direct actinic radiation through an actinic radiation-transparent substrate at more than one predetermined dosage (light source 99 with dosages described as intensities in para. 0027), depending upon the desired application.
In view of the teachings of Jeans, it would have been obvious to one of ordinary skill in the art at the time of filing to configure Lee’s irradiation source to direct actinic radiation through an actinic . 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered and are addressed below. 
Regarding claims 1 and 13, Applicant’s arguments regarding the 112(a) new matter and enablement rejections of these claims in the previous Office action are moot in view of the present amendments to these claims and the withdrawal of these rejections in view of these amendments.
	However, in response to the present amendments of claims 1 and 13, prior art rejections necessitated by these amendments are made for both claims, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745